Fourth Court of Appeals
                                    San Antonio, Texas

                                         January 19, 2022

                                       No. 04-21-00363-CV

         IN THE MATTER OF THE ESTATE OF BEN GARZA, III, DECEASED

                        From the County Court, Guadalupe County, Texas
                                 Trial Court No. 2020-PC-0203
                            Honorable Bill Squires, Judge Presiding


                                          ORDER

        On December 14, 2021, this court issued an order requiring appellant to provide written
proof to this court no later than December 27, 2021 that either (1) the reporter’s fee has been
paid or arrangements have been made to pay the reporter’s fee; or (2) appellant is entitled to
appeal without paying the reporter’s fee. Our order stated that if appellant failed to respond
within the time provided, appellant’s brief would be due no later than January 13, 2022, and the
court would consider only those issues or points raised in appellant’s brief that do not require a
reporter’s record for a decision. See TEX. R. APP. P. 37.3(c).

        Appellant did not file written proof in response to our order, and appellant’s brief was
due no later than January 13, 2022. Neither appellant’s brief nor a motion for extension of time
has been filed. Appellant is therefore ORDERED to file, no later than January 31, 2022, her
brief and a written response reasonably explaining: (1) her failure to timely file a brief, and (2)
why appellee is not significantly injured by appellant’s failure to timely file a brief. If appellant
fails to timely file a brief and the written response, we will dismiss the appeal for want of
prosecution. See TEX. R. APP. P. 38.8(a); see also TEX. R. APP. P. 42.3(c) (allowing involuntary
dismissal if appellant fails to comply with court order).




                                                      _________________________________
                                                      Lori I. Valenzuela, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of January, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court